Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

	This office action is responsive to a Request for Continues Examination filed on 2/22/2022.Claim 8 is previously cancelled. Claim 1 is amended. Consequently, claims 1-7 are pending examination.

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/22/2022 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over SON et al.  U.S. Patent Pu. No. 2016/0154624 (referred to hereafter as SON), and further in view of Rochford et al. U.S. Patent Pub. No. 2019/0019508 (referred to hereafter as Rachford).

	As to claim1, SON teaches the method for sending electronic messages, the method comprising the steps of: 
	providing a recording system for recording a voice message (see at least paragraph 0022 and fig. 9, creating a recording file of a user's voice); 
	recognizing, by the recording system, a voice of a user (see at least abstract and paragraphs 0021; activating and launching function indicated by a user's voice)
	knowing,  by the recording system, user programmable gesture control commands of the user in response to the recognizing of the voice of the user, recognition of a gesture corresponding to a user programmable gesture control command causing a corresponding command to be performed, the gesture being a 
	 recording the voice message using the recording system; (see at least paragraph 0022, a voice file of a user is recorded) and 
	electronically sending the voice message in response to recognizing a particular gesture corresponding to a particular user programmable gesture control command of the user (see at least paragraph 0021, sending a file content to a target by a user's voice).
	SON implicitly teaches the invention as mentioned above. SON does not explicitly teach knowing a voice of a user, even though SON discloses a recognition of a voice input of a user. However, SON does not explicitly state "recognizing a voice of a user". 
	However, Rochford teaches a system and method for voice command context where a natural language processor utilizes voice recognition, such as biometrics, to identify the user based on voice pattern of the user and deriving command based on detected set of movements (see at least paragraphs 0065 and 0129).

	As to claim 2, SON-Rochford teaches the method according to claim 1, wherein the recording system is part of an e-mail sending program or forms an e-mail sending program itself (see at least paragraphs 0100, 0129 and 0186 -email- SON).
	As to claim 3, SON-Rochford teaches the method according to claim 1, wherein a user interface of the e-mail sending program displays a record button in a designated position (see  at least, paragraphs, 0100, 0170 and 0238, display unit and button for message sending- SON).
	As to claim 4, SON-Rochford teaches the method according to claim 1, further comprising: sending a second voice message together with a text message, in response to a pressing of a send button (see at least paragraphs 0070,0028 and 0036, text message sent via the system- SON).
	As to claim 5, SON-Rochford teaches the method according to claim 1, wherein the electronically sending of the voice message further comprises sending the voice message to a email address in response to the recognizing of the particular gesture of the user (see at least paragraph s 0186, 0214 and 0225, sending a message to a particular recipient).	

.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over SON in view of Rochford and further in view of Asayama U.S. Patent Pub. NO. 2007/0219804).
As to claim 6, SON-Rochford teaches the method according to claim 1. SON-Rochford teaches does not explicitly teach a system recognizes termination of the second message recording of the second recording of the second message. However,
 Asayama discloses an apparatus has voice input and output interfaces (5, 7) connected to a voice acquisition unit and a voice output unit, respectively. A dialog recording tag recognition unit recognizes a dialog recording tag e.g. voice log, representing a start of recording. A recording termination tag recognition unit recognizes a recording termination tag representing termination of recording. The voice data storage control unit has a voice data storage unit to store an acquired voice data during a period till the recording termination tag is recognized and to store outputted voice as dialog (see abstract, paragraph 0016 and claim 1 of Asayama).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Asayama with those of SON-Rochford to increase the efficiency of the voice management by 

8. (Cancelled).

Conclusion

Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yadav et al. U.S. Patent Pub. 2020/0035230, System and method Supporting Context-Specific language Model.
Yan et al. U.S. Patent Pub. 2019/0372970, Apparatus, Method and Computer Program product for Authentication.
Yadav et al U.S. Patent Pub. No.2019/0279618, System and Method for Language Model Personalization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007. The examiner can normally be reached 7:30 AM-3:30 PM. M.S.T..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARGON N NANO/           Primary Examiner, Art Unit 2443